                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                       No. 5:20-cv- l 92-BO


APRIL JACKSO            and A THONY FULLER,             )
                                                        )
        P lainti ffs,                                   )
                                                        )
V.                                                      )                         ORDER
                                                        )
REX HOSPITAL , INC .,                                   )
                                                        )
        Defendant.                                      )

        Thi s matter comes before the court on plaintiffs ' motion to amend the complaint [DE 23],

defendant's motion to dismiss for failure to state a claim [DE 12] , and defendant ' s motion to stay

discovery [DE 15]. Defendant has responded in opposition to the motion to amend the complaint

[DE 25] and plaintiffs have responded in oppos iti on to the motion to stay discovery [DE 2 1] and

motion to dismiss for failure to state a claim [DE 20]. This Court held a hearing on the motion to

dismiss on October 8, 2020 at 2:30 p.m. in Greenvi lle,      orth Carolina. For good cause shown,

plaintiffs' motion is GRANTED. Defendant's motion to dismiss is GRANTED in part and

DENIED in part. Defendant 's motion to stay di scovery is DENIED as moot.

                                           BACKGRO          D

        Plaintiffs Apri l Jackson and Anthony Fuller filed this employme nt discrimination action

on the basis of race, retaliation, and hostile work environment claims arising under Title VII of

the civi l Ri ghts Act of 1964 , 42 U.S.C. § 2000(2), et seq. Comp!. ~ 1. Specifically, pl aintiff

brings claims of discrimination in violati on of T itle VII ; retali ation; hosti le work environment;

and neg ligent hiring, retention, and supervision. On January 3, 2017, defendant hired Plaintiff

Jackson to work in defendant' s homecare department. Id.        ~   22. She worked as a




          Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 1 of 11
scheduli ng/customer service representative from January 3, 2017 to March 25 , 2017, and a

patient account speciali st from March 25 , 2017 to February 20, 2020 . Id. ,i,i 23- 24. Since

February 20, 2020, she has worked in another department with defendant. Id. ,i 25 . From May

21, 2007 to Apri l 4,20 10, plaintiff worked for defe ndant as a nutrition assistant. Id. ,i,i 26- 27. He

served as a nutrition assistant fro m Apri l 4, 20 10 to May 12, 20 13 , and he has served as a

delivery technician in defendant ' s homecare department si nce May 12, 2013. Id. ,i,i 28-29. Both

plaintiffs were supervised by Barbara Knott and Leroy Guay . Id. ,i 29.

        Plaintiffs allege that defendant oversaw and enabled a system of racial discrimination in

its homecare department that resulted in African- Americans being regularly passed over for

management positions in favor of less-qualified White candidates. Id. ,i 32. Plaintiff Fuller, who

had a Bachelor of Science degree and an associate degree as well as seventeen years of

management experience, applied for a promotion to become manager of defendant's homecare

distribution center. Id. ,i,i 33-34. Plaintiff Fuller was interviewed by Knott and Guay as part of

the app lication process, but defendant ultimately selected Thomas Shaw, a White candidate, for

the position. Id. ,i,i 35- 36. Shaw alleged ly lacked both higher education and previous

management experience, and plaintiff Fuller was assigned to train Shaw on various aspects of the

position. Id. ,i,i 37- 38. Shaw's previous position was given to a White candidate instead ofat

least three African-American candidates who sought the position, all of whom all egedly had

significantly more relevant experience than the candidate ultimately chosen. Id. ,i 39. Plaintiff

Full er complained to hi s supervisors and defendant's human resources department about hi s

concerns regarding racially discriminatory conduct multiple times between January 2019 and

April 20 19, and on April 10, 2019 he organized a meeting with Knott and five other homecare

employees to discuss hi s concerns about defendant ' s hiring practices. Id. ,i,i 40-41. Plaintiff



                                                    2

          Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 2 of 11
Fuller subsequently applied for nine other positions with defendant over the next thirteen

months, but he was rejected each time. Id. 1142-43.

         Plaintiff Jackson app li ed on September 19, 20 19 for the role of team lead , a position

whose search was overseen by Guay. Id. 144-45. During her interview for the position, she was

told that the position was created and being held open for Jenna Panza, a White co-worker

plaintiff Jackson had trained for her current position, and that plaintiff Jackson ' s interview was

only a courtesy , id.   1 46, even though she met all of the mandatory job requirements, Am.
Comp!.   1 85. Defendant did, in fact, hire Panza, who had less experience and fewer qualifications
than plaintiff Jackson. Comp!. 147. Plaintiff Jackson subsequently complained of defendant' s

racially discriminatory hiring practices to Knott, and she and other African-American employees

expressed their concerns regarding the hiring of Panza over plaintiff Jackson at a mandatory staff

meeting on October 10, 2019. Amd. Comp!. 1190- 92. On October 16, 2019, plaintiff Jackson

was assaulted by one of her White supervisors, Carolyn Orienz while working for defendant. Id.

194. She immediately reported the assault to the police and made reports with defendant's

human resources department on both October 16, 2019 and October 20, 2019 , but defendant

never investigated the complaint or took remedial action in response. Comp!. 1149 - 50, 53.

Plaintiff Jackson alleges that this failure to investigate or act was because of her race and/or in

retaliation for her complai nts regarding her rejection for the team lead position, id.   1 54, and that
exhibited unequal enforcement of its employment policies based on race, Am. Comp!.           1 106.




                                                   3

          Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 3 of 11
                                            DISCUSSIO

Amend the Compl aint

        Federa l Rul e of Civi l Procedure 15(a) requires that leave to amend should be "freely

given" by the Court w hen "justice so requires." Fed. R. Civ. P. 15(a). After reviewing the instant

motion, the Court finds that justice requires that plaintiffs ' motion be granted. The clerk is

directed to file the amended complaint. Defendant sha ll have fourteen days from the date the

second amended complaint is filed to answer or otherwise plead.

Di smi ss

        At the hearing held on October 8, 2020 , the parties addressed the allegations plaintiff

intended to add in an amended co mplaint, if allo wed. Therefore, the Court considers these

arguments in its analysis of the motion to dism iss. Defendant filed the instant motion to di smiss

for failure to state a claim on July 13, 2020 .

        To survive a motion to dism iss, a comp laint must all ege enough facts to state a claim for

relief that is facially plausible. Bell At!. Corp. v. Twombly, 550 U .S. 544, 570 (2007). In other

words, the facts alleged must allow a court, drawing on judicial experience and common sense,

to infer more than the mere possibility of misconduct. Nemet Chevrolet, Ltd v.

Consumerajfairs.com, Inc., 591 F.3d 250,256 (4th Cir. 2009). The court " need not accept the

plaintiffs legal conclusions drawn from the facts, nor need it accept as true unwarranted

inferences, unreasonab le conclusions, or arguments. " Philips v. Pitt County Mem . Hosp., 572

F.3d 176, 180 ( 4th Cir. 2009) (internal alteration and citation om itted) . When acting on a moti on

to dismiss under Rule 12(b)(6), " the court should accept as true all we ll -pl eaded allegatio ns and

should view the comp laint in a light most favorable to the plaintiff." Mylan Labs., Inc. v.

Matkari, 7 F.3d 1130, 11 34 (4th Cir.1993) .



                                                   4

            Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 4 of 11
       First, defendant argues that plain ti ff Fuller' s claim regarding the September 2018 manager

position is time-barred . Although the defense of statute of limitations is an affirmative defense, it

" may be raised by motion pursuant to Fed . R. Civ. P. l 2(b)(6) , if the time bar is apparent on the

face of the complaint." Dean v. Pilgrim 's Pride Corp., 395 F.3d 471 , 474 (4th Cir. 2005). It is

well settled that " [c] laimants under the ADA must file a charge of discrimination with the Equal

Employment Opportunity Comm issi on ("EEOC") within 180 days of the alleged discriminatory

practice." JS ex rel. Duck v. Isle of Wight Cnty. Sch. Bd. , 402 F.3d 468 , 475 n.12 (4th Cir. 2005)

(citing 42 U.S.C. §§ 2000e-5(e)(l), 121 l 7(a)). " When the plaintiff fails to file such a complaint in

a timely fashion with the EEOC , the claim is time-barred in federal court. This filing requirement

acts as a 180-day statute of limitations .... " McCullough v. Branch Banking & Trust Co., 35 F.3d

127, 131 (4th Cir. 1994) (citations omitted). Here, plaintiff Fuller filed his EEOC charge on

October 29, 2019. This was brought far in excess of 180 days following Shaw's hiring.

Additionally, plaintiff claims that he applied and was rejected for nine other positions with

defendant. The application dates for four of these positions occurred outside of the 180-day EEOC

window. Therefore, plaintiffs ' claims regarding the September 2018 manager position and his

claims for the positions he applied for on November 17, 20 18 ; Novem ber 22, 2018 ; January 2 1,

2019 ; and March 22 , 2019 are time-barred and must be dismissed .

       Second, defendant argues that plaintiffs Fuller and Jackson do not plead a plausible claim

for discrimination regarding the other positions to which he applied. In order to state a claim for

discrimination under Title VII alleging discriminatory fai lure to promote on account of her race,

plaintiff must allege (l) that she is a member of a protected class; (2) that her employer had an

open position for which she app lied; (3) that she was qualified for the position; and (4) that she




                                                  5

         Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 5 of 11
was rejected for the position under circumstances giving nse to an inference of unlawful

discrimination. Tay lor v. Va. Union Univ. , 193 F.3d 2 19, 230 (4 th Cir. 1999) (en bane).

        This Court finds that Plaintiff Fuller has sati sfied all of the requirements to establish a

fa ilure to promote claim. Plaintiff Fuller is African-American. Am . Comp!.          ~   10. In the amended

complai nt, plaintiff Fuller alleges that, despite meeting or exceeding all of the required

qualifications in each case, he applied and was rejected for the position of senior recruiter with

defendant on June 8, 2019; the position of rec ruitin g specialist on June 8, 201 9; the position of

HCS recruiter on July 15 , 20 19; the position of HCS director on September 23 , 2019; and the

position of manager of the HCS di stribution center on October 2, 20 19. Id.              ~~   53- 67. Plaintiff

Full er claims that he had relevant qualifications for the positions he applied for, as he had

seventeen years of management experience when he first started applying for promotions as well

as a Bachelor of Science degree and an associate degree. Id.            ~   34. Similarly, plaintiff Jackson

alleges that not onl y did she meet the mandatory job requirements for the position she applied for,

but she also trained the individual that was selected and had more experi ence and qualifications

than that individual. Id.   ~~   85 , 87. Plaintiff Fuller also alleges that he consistentl y complained to

hi s supervisors throughout the period of September 2018 and April 20 19, which overlaps with the

period in which he was applying for promotions. Id.         ~~   68- 71 , 74- 75 , 80 . These allegations are

enough to support a plausibl e inference of race discrimination. See Parker v. Craven Cty., No.

4:19-CV-35-BO , 20 19 U.S. Dist. LEXIS 110351 , at *7- 8 (E.D . .C. Jul y 2, 2019) (finding that

plaintiff alleged sufficient facts to generate a pl ausible inference of race or age discrimination

when she adeq uately al leged extensive qualifications that surpassed those of the individual

ultimate ly hired for the position); 0 'Neal v. Harrison , No . 5: l 4-CV- 198-FL, 20 15 U.S. Dist.

LEXIS 30582 (E.D .N .C. Feb. 13 , 2015 ) (finding that when plaintiff had recentl y complained about



                                                      6

         Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 6 of 11
racial discrimination, it was reasonable to infer that there was racial discrimination in the hiring

process).

         Third , defendants argue that plaintiff Fuller fa il s to state a claim for retaliation. In order to

state aprimafacie claim for retaliation under Title VII , plaintiff must show (1) that he engaged in

protected activity , (2) that defendant took an adverse action against him that a reasonable employee

would find materially adverse, and (3) that defendant took the materially adverse employment

action because of the protected activity. Dowe v. Total Action Against Poverty, 145 F.3d 653,656

(4th Cir. 1998) . The Fourth Circu it has held that "very little evidence of a causal connection is

required to establish a prima facie case" and "merely the closeness is time between the filing of a

di scrimination charge and an emp loyer ' s firing an employee is sufficient to satisfy the causation

element of a prima facie retaliation case." Tinsley v. First Union Nat. Bank, 155 F.3d 435 , 443

(4th Cir. 1998).

         Here, plaintiff Fuller has satisfied those elements. He shows he has engaged in protected

activity because he repeatedly complained to defendant's human resources department of

supposedly racially discriminatory conduct between September 2018 and April 10, 20 19. Am.

Comp!.   ~   68 . This inc luded a meeting that plaintiff organized with a supervisor, Knott, and five

other homecare department employees. Id          ~   80 . Furthermore, plaintiff Fuller meets the second

requirement by clai ming that defendant denied hi s applications for promotion, which defendant

al legedly did five times within the scope of the EEOC charge. Finally, plaintiff Fuller has

suffi cientl y asserted that defendant retaliated against plaintiff Fuller because of his repeated

complaints of racial discrimination. Id.      82. The eight-month period during which plaintiff Fuller

complained about defendant overlapped with the period during which plaintiff Fuller was applying

for promotions, and hi s app li cations for nine different promotions were denied following hi s initial



                                                      7

             Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 7 of 11
complaint during a meeting with defendant ' s vice-president of ambulato ry and support services.

Id. ~ 40 , 69 . T he closeness in time between the complai nts and rejections here is sufficient to

meet the third element of retaliation. See Williams v. Cerberonics, Inc. , 871 F.2d 452 (4th Cir.

1989) (holding that a three-month time period between the protected activity and retaliation was

sufficient to satisfy the causation element of the primafacie case of retaliation.).

        Fo urth, defendants argue that plaintiff Jackson fails to state a claim for retaliation because

she faile d to exhaust her admini strative remed ies, does not allege any protected activity, and does

not allege an adverse action . An individual alleging discrimination in viol ation of Title VII must

first file an administrati ve charge with the Equal Employment Opportunity Commission ("EEOC")

within a certain time of the al leged unl awful act. 42 U.S .C. § 2000e-5(e)(l). A charge must be

" sufficiently precise to identify the parti es, and to describe generall y the actio n or practices

complai ned of. " 29 C.F.R. § 160 1.12(b) . An indi vidual cannot bring suit until he has exhausted

the admin istrative process. 42 U .S .C. § 2000e-5(b), (f)(l) ; Bryant v. Bell At!. Md. Inc. , 288 F.3d

124 , 132 (4th Cir. 200 1); 29 C.F.R. § 1601.28. In the Fourth Circuit, " [t]he scope of the Plaintiffs

right to file a federa l laws uit is determined by the [EEOC] charge ' s contents. " Jones v. Calvert

Group, Ltd., 551 F.3d 297 , 300 (4th Cir. 2009). "Only those discrimination claims stated in the

initial charge, those reasonably related to the original complaint, and those developed by

reasonable investigation of the original comp laint may be maintained in a subsequent Title VII

lawsuit. " Id. (quotation omitted). When a plaintiffs comp laint includes claims that "are broader

than ' the allegation of a discrete act or acts in [the] adm ini strati ve charge,' they are procedurall y

barred. " Parker v. Reema Consulting Services, Inc., 915 F.3d 297 , 306 (4th Cir. 20 19) (quoting

Chacko v. Patuxent Inst., 429 F.3d 505 , 508- 10 (4th Cir. 2005)).




                                                    8

          Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 8 of 11
        Here, plaintiff Jackson file d an EEOC charge of discrimination on October 2 1, 20 19. In

that charge, she not onl y neglects to check the box for retaliation , but she never mentions retaliation

in the charge. She does not mention the all eged sex ual assault, whic h forms the basis for her

retaliation claim , even though she claims it occurred on October 16, 20 19, five days before she

filed the charge. Am. Comp!.         94. Instead , she specifically states that the earliest date of

discrimi nation was September 25, 20 19 and that the latest date of di scrimination was also

Septem ber 25 , 20 19, which is around the time pl aintiff Jackson was all eged ly passed over for a

promotion and almost a month earlier than the date that plai ntiff Jackso n was all egedl y assaulted.

Therefore, plaintiff Jackson ' s retaliation claim is outside the scope of the EEOC claim and must

be dismissed.

        Fifth , defendants argue that plaintiffs Full er and Jackson fail to state a plausible hosti le

work environment claim because they failed to exhaust their admini strative remedies and include

no allegati ons of hostile work environment in their comp laint. To state a claim for hostile work

environment harassment based on race, plaintiffs must demonstrate: (1) unwelcome harassmen t,

(2) based on race , (3) which is sufficiently severe or pervasive to alter the conditions of

empl oyment and create an ab usive atmosphere, and (4) a basis for imputing liability to the

employer. Perkins v. Int 'I Paper Co., 936 F.3d 196 , 207- 08 (4th Cir.20 19). Defendant claims that

plaintiffs ' EEOC charges are devo id of all egations sufficient to support hostile environment claim,

and the Court therefore must dismiss the hostile work environment claim for failure to exhaust

admini strative remedi es .

        Thi s Court agrees . Neit her plainti ff raised allegations of hostile environment harassment

in their EEOC charges, but rather so lely made claim s regarding discriminatory hiring practices

and , in Full er' s charge, retaliation. These acts of discrimination are not all egations of a hosti le



                                                   9

          Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 9 of 11
work environment. Chacko v. Patuxent Inst., 429 F.3d 505 , n. 2 ( 4th C ir. 2005) ("Plaintiffs

admin istrative charges also all eged two other di screte acts of discrimination, fai lure to promote

and retaliatory demotion. But these claims of di scrimination are clearly not allegations of a hostile

work environment."). Therefore, plainti ffs' hostile work environment must be dismissed because

plaintiffs did not fi le a charge of discriminati on w ith such allegations wit h the EEOC before

pursuing claims with the Co urt. Bryant, 288 F.3d at 132 .

        Finall y, defendants argue that p lainti ffs Fuller and Jackson fail to state a plausib le negligent

hiring, retention, and supervision claim. Under North Carolina law, in order to establish such a

claim, plaintiffs must show: ( 1) a specific tortious act by the empl oyee, (2) incompetency of an

employee by inherent unfitness or previous spec ifi c acts of negligence from which incompetency

may be inferred, (3) the empl oyer's actual or constru ctive notice of th e employee's incompetency

or un fitness, and (4) injury resulting from the emp loyee's incompetency or unfitness. Medlin v.

Bass, 327 N.C . 587, 59 1 ( 1990) .

        Plaintiffs ' negligent hi ring, retention, and supervision claim must be dismissed because the

complaint does not contai n any underl ying cause of action grounded in tort. Plaintiffs ' claims are

predi cated on violations of Title VII, specificall y "all egations to support that racial discrimination

is so pervasive in this workp lace. " [DE 20, pp. 7- 8]. Title VII claims are statutory claims, rather

than intentional or negl igent tortious acts, and are insufficient to su pport a negligent hiring,

retentio n, and supervision claim. See Jackson v. FKI Logistics, 608 F. Supp. 2d 705 (E. D .N.C.

2009) ("di smissing claim for neg ligent retention and supervi sion because " the alleged violati ons

of T itle VIII .. . are not common- law torts"). Plainti ffs argue in th eir reply to defendant's motion

to dismiss that plaintiff Jackson brings allegati ons of assault, but this is insufficient to support

plaintiffs' claim because th e complaint alleges that Oriez engaged in th e tortious behavior of



                                                    10

         Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 10 of 11
assault, not Knott or Guay, the employees plaintiffs allege are incompetent for the purposes of the

negligent hiring, retention, and supervision claim. Am. Comp!.   ~   94. Therefore, plaintiffs' claim

of negligent hiring, retention, and supervision must be dismissed.




       Plaintiffs' mo tion to amend complaint is hereby GRANTED [DE 23]. Defendant's motion

to dismiss is GRA TED in part and DENIED in part [DE 12] and defendant' s motion to stay

discovery is DENIED [DE 15] as moot. The clerk is DIRECTED to enter the Clerk ' s Office order

for discovery plan and the amended complaint.




SO ORDERED, this     _f_ day of November, 2020.



                                             TERRENCE W. BOYLE
                                             UNITED ST A TES DISTRI~ JUDGE




                                                ll

        Case 5:20-cv-00192-BO Document 27 Filed 11/05/20 Page 11 of 11
